
	

113 HR 468 IH: Federal Life Insurance Transparency Act
U.S. House of Representatives
2013-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 468
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2013
			Mr. Connolly
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 5, United States Code, to provide that
		  payments under the Federal employees’ group life insurance program shall be
		  made in a lump sum, unless the insured or the recipient elects
		  otherwise.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Life Insurance Transparency
			 Act.
		2.Amendment relating to
			 form of payment
			(a)In
			 generalSection 8705 of title
			 5, United States Code, is amended by adding at the end the following:
				
					(f)(1)Group life insurance and
				group accidental death insurance payable under this chapter, by reason of the
				death of an employee, shall be paid in the form determined as follows:
							(A)In the form of payment elected by the
				person to whom the payment is to be made.
							(B)In the absence of an election under
				subparagraph (A), in the form of payment elected by the employee.
							(C)In the absence of an election under
				subparagraphs (A) and (B), in the form of a lump-sum payment.
							(2)An election under subparagraph (A) or
				(B) of paragraph (1) shall not be effective unless it is made in such form and
				manner as the Office may require.
						(3)The Office shall prescribe any regulations
				necessary to carry out this subsection. Such regulations shall provide for at
				least 1 alternative form of payment besides the form of payment described in
				paragraph
				(1)(C).
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply in the case
			 of any employee (as defined by section 8701 of title 5, United States Code) who
			 becomes insured in any calendar year beginning at least 3 months after the date
			 of enactment of this Act.
			
